Title: Abigail Adams to John Adams, 27 December 1795
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy Decbr 27. 1795
          
          Your Letter dated the 9th the blundering Post carried with him to Barnestable, so that I did not get it till the next week. Yours of the

13th came duly to Hand. the extracts with which You have favourd me, are curious, and prove a Weak Head. of the Heart, I shall say nothing. it does not appear that Fauchett, as has been reported went to Randolph to complain of British influence, but Randolph to him. Fauchett as well he might, despises the Man, as well as the pretended Patriots, & his reflections are naturel & Judicious, tho I think he shows his want of knowledge, when he supposes that a few thousand Dollors could have turnd the Scale for peace or War. the Pretended Patriots never saved any Country yet, & tho they might have been purchased, the great Body of the people are firm. nor do I think the System of Finance conceived by mr Hamilton the origion of the Speculating stockjobbing Rage. it existed before col Hamilton came into office. his system produced a confidence in the value of the funds, raisd their credit, & gave a full scope be sure by that means to the believers to Dupe the faithless; these Dispatches when made publick will do much service, but how Randolph is to get himself out of the Scrape, is more than I can Devine. I pray you send me the pamphlet as soon as it appears. the Senate have my Approbation for their Negative. Marplot will Do his own buisness by the Doors of the senate being open, when ever it is necessary to shut them. he ought to be voted out too. pray Who are the four Men whose Talents Influence and Ennergy were capable of saving their country? they grew not in the Nothern Soil. if they thus trembled under the weight of British Debts at this Day What a Tool & What a Fool!. the British King in his Speach to Parliament announces the exchange of the Ratification of the Treaty. an extract from an English paper of the 4 Novbr says a “frigate saild some Days ago, With Dispatches to mr Bond and assurences that what ever might be misunderstood or disliked in the Treaty should be open to a free and Friendly discussion to cement the good understanding and Friendship so desirable between both Countries— The Treaty was forwarded to mr Adams the American Minister at the Hague, to be brought here and exchanged by him Who has full powers to Treat further on the 12 article”
          a vessel is Daily expected belonging to mr Lamb, by which I wrote to Holland. she went from Holland to England by her I hope to receive Letters for Which I begin to be impatient. I read the Debates in Senate. the Government strengthens, intrigue and treachery will not prevail tho I am not certain that it will Live to old Age.
          We have had a few Days of Sleding two of them were employd in getting manure upon the Medow the other in the Woods. the three

past Days have been rainy & stormy. We are all well in the Family. at mr Cranchs they have the Scarlet fever. they have all got better at Your Brothers. I wish you would let Brisler send me some flower it will rise I fear.
          With Sentiments of the most affectionate / Regard I am as ever / Your
          
            A Adams.
          
        